Bish, J.
1. A petition in an action brought against a partnership described as the firm of A. & B., and alleged to be composed of the individuals A. and B., is not amendable so as to make the action one against a partnership described as the firm of C. & B., and composed of the individuals C. and B. A partnership being an entity, one described as the firm of C.'&B., and composed of the individuals C. and B., is necessarily a different entity from a partnership described as the firm of A. & B., and composed of the individuals A. and B.
2. Where to an action of the nature above indicated an improper amendment of the kind mentioned was allowed, the error thus committed vitiated the entire proceeding, and all subsequent steps therein should be treated as altogether nugatory and void.

Judgment reversed,.


All the Justices concurring, except Lewis, J., absent.